[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CLARIFICATION AND CORRECTION OF MEMORANDUM OF DECISION
On December 5, 2001, this court filed a memorandum of decision regarding the dissolution of marriage and distribution of marital property in the above cited case. On December 18, 2001, the plaintiff filed a motion asking the court to clarify' a conflict in the orders contained within said memorandum. Specifically, the plaintiff correctly points out in paragraph 12 of the memorandum of decision the plaintiff was awarded sole interest in a 1998 Ford Taurus automobile and was ordered to be solely responsible for an automobile loan regarding the automobile. In paragraph 15 of the memorandum of decision the court ordered the defendant to be solely responsible for a loan from the CNG Credit Union which includes the automobile loan for the Ford Taurus.
The two orders are clearly in conflict with each other and do not represent the intent of the court in providing for an equitable distribution of the marital assets. The intent of the court was that the plaintiff was to be given the Ford Taurus automobile and the defendant, who was awarded a different automobile, was to be solely responsible for the repayment of the entire CNG Credit Union Debt, which includes the automobile loan. Accordingly, the judgement of the court is reopened and paragraph 12 is hereby amended to read:
12. The plaintiff shall retain sole interest in the 1998 Ford Taurus CT Page 17401 motor vehicle and shall hold the defendant harmless on the same.
Terence A. Sullivan, J. Superior Court Judge